


EXHIBIT 10.1




Summary Sheet: Terms of Employment for Named Executive Officers for 2012


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief operating officer, the chief financial officer and other
current named executive officers as of December 31, 2011 (Dean Schultz, Lisa B.
MacMillen, Kenneth C. Miller, Steven T. Honda, Lawrence H. Parks, Suzanne
Titus-Johnson and David H. Martens) (the “named executive officers”), are “at
will” employees. The named executive officers may resign at any time and the
Bank may terminate their employment at any time for any reason or no reason,
with or without cause and with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Subject to review by the Federal Housing Finance
Agency, base salaries for 2012 for the named executive officers are: Dean
Schultz: $795,900; Lisa B. MacMillen: $509,800; Kenneth C. Miller: $415,000;
Steven T. Honda: $357,100, Lawrence H. Parks: $411,400; Suzanne Titus-Johnson:
$368,700 and David H. Martens, $357,100.


Senior officers, including the named executive officers, are also eligible to
receive reimbursement for financial planning, health club membership, and
parking expenses incurred each year up to a maximum amount of $12,000 annually
per officer. On occasion, the Bank may pay for resort activities for employees,
including our named executive officers, in connection with business-related
meetings; and in some cases, the Bank may pay the expenses for spouses/partners
accompanying employees to these meetings or other Bank-sponsored events. The
President receives use of a Bank-owned vehicle.


A Bank employee, including the named executive officers, may receive severance
benefits in the event that the employee's employment is terminated because the
employee's job or position is eliminated or because the job or position is
substantially modified so that the employee is no longer qualified or cannot
perform the revised job. For the named executive officers, severance under the
Bank's current policy would be equal to the greater of (i) 12 weeks of the
officer's base salary, or (ii) the sum of three weeks of the officer's base
salary plus three weeks of the officer's base salary for each full year of
service and three weeks of base salary prorated for each partial year of service
at the Bank to a maximum of 52 weeks. The Bank's current severance policy also
provides one month of continued health and life insurance benefits and, at the
Bank's discretion, outplacement assistance.


